Title: To John Adams from John Quincy Adams, 16 May 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir.
Berlin 16. May 1801.

Mr: Welsh proposes to return home by the way of Amsterdam, and will be the bearer of this letter—With it, I enclose the 4th: number of the Gazette, and copies of former letters to yourself and to my dear mother.
I wish I could promise myself a more speedy departure than that which I anticipated in my last letter to you; but we can no longer form a hope of my wife’s immediate recovery—There is I persuade myself no danger in the weakness which remains upon her; but she is unable to walk, and even to stand—Impatient as I am to get home, I cannot force the nature of things, and must content myself with the hope of being released from this place by the beginning of July.—My child is very well.
I have been packing up my books and the baggage I have determined to take with me—The little library that I have collected here, bears no comparison with that I sent home, from Lisbon—It consists chiefly of german books; a language in which some of our countrymen think there is nothing like elegant or useful literature—As the Parisian fine lady of whom Montesquieu tells, could not conceive how it was possible to be a Persian.—My principal difficulty with regard to my books will be to find a place that will contain them, but I must not perplex myself about lodging them, while I know not where to lodge myself and my family.
I am ever dutifully your’s
A.